Citation Nr: 1706272	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain with mild focal spondylosis prior to April 3, 2013; and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1994 to July 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In March 2008 and February 2013, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

In a July 2004 rating decision, the Veteran received an initial rating for his lumbosacral strain with mild focal spondylosis, and in September 2004, filed a notice of disagreement with this initial rating.  In March 2008, the Board remanded this claim per Manlicon v. West, 12 Vet. App. 238 (1999), instructing the AOJ to issue an appropriate statement of the case (SOC).  In May 2009, the AOJ issued an appropriate SOC, and also in May 2009, the Veteran filed a substantive appeal.  As the appeal for entitlement to a higher initial rating has been perfected, the Board takes jurisdiction of this issue.

In December 2016, the Veteran testified before the undersigned at a Video Conference hearing.  A transcript of the hearing is associated with the claims folder.



The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the December 2016 Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issues of entitlement to service connection for diabetes mellitus and entitlement to an initial rating in excess of 10 percent for lumbosacral strain with mild focal spondylosis prior to April 3, 2013; and in excess of 40 percent thereafter.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal with respect to the claim of entitlement to service connection for diabetes mellitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of appeal with respect to the claim of entitlement to an initial rating in excess of 10 percent for lumbosacral strain with mild focal spondylosis prior to April 3, 2013; and in excess of 40 percent thereafter are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the December 2016 Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issues of entitlement to service connection for diabetes mellitus and entitlement to an initial rating in excess of 10 percent for lumbosacral strain with mild focal spondylosis prior to April 3, 2013; and in excess of 40 percent thereafter.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these claims.  Accordingly, as the Board does not have jurisdiction to review the appeal as to these matters, they must be dismissed


ORDER

The appeal as to the claim of entitlement to service connection for diabetes mellitus is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for lumbosacral strain with mild focal spondylosis prior to April 3, 2013; and in excess of 40 percent thereafter, is dismissed.


REMAND

In March 2008, the Board remanded the service connection claim for a right and left knee disorder to obtain a VA examination.  In April 2009, a VA examiner diagnosed the Veteran with bilateral chronic knee strain.  He noted that the Veteran's x-rays were normal, and opined that the Veteran's symptoms were more likely than not associated with aging.  He further opined that that the current symptoms less likely than not had their onset during service.  Although the examiner reviewed the Veteran's C-file, he did not address service treatment records indicating treatment for knee pain.  See June 1995 Service Treatment Records.  Further, he did not address the Veteran's statements that his knee pain began in service and has continued since then.  See, e.g., May 1996 Report of Medical History; September 2004 VA Form 9.  As such, the April 2009 examination is insufficient for rating purposes.  A remand is needed to obtain an additional VA medical opinion concerning the nature and etiology of any diagnosed right and left knee disorders.  In offering an opinion, the examiner should address the service treatment records discussing treatment for knee pain and the Veteran's statements regarding the etiology and continuing symptoms related to his right and left knee pain.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since July 2015.

2.  After any additional documents are obtained and associated with the electronic claims file, forward the claims folder to a qualified examiner for an addendum opinion.  The examiner should answer the following questions:

Is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed left or right knee disorders had their onset during active duty, or are otherwise etiologically related to his active duty service?  In providing this opinion, the examiner should address the following:

	June 1995 service treatment records reflecting treatment for bilateral knee pain and right patella tendonitis;
	July 2007 VA treatment records reflecting a diagnosis of right knee pain secondary to chondromalacia;
	May 1996 report of medical history indicating knee pains after long runs; and
	the Veteran's reports of bilateral knee pain since military training.  See September 2002 Claim; April 2004 VA Treatment Records; September 2004 VA Form 9; December 2016 hearing testimony.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


